As filed with the Securities and Exchange Commission on June 21, 2013 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Commerce Bancshares, Inc. (Exact name of registrant as specified in its charter) Missouri 43-0889454 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1000 Walnut Kansas City, Missouri 64106 (816) 234-2000 (Address including zip code, and telephone number, including area code, of registrant’s principal executive offices) JEFFERY D. ABERDEEN Controller Commerce Bancshares, Inc. 1000 Walnut Kansas City, Missouri 64106 (816) 234-2000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: JEFFREY T. HAUGHEY, ESQ. KATHARINE MILBERGER HAYNES, ESQ. C. BRUCE CRUM, ESQ. McAfee & Taft A Professional Corporation Husch Blackwell LLP 4801 Main, Suite 1000 Kansas City, Missouri 64112 (816) 983-8000 Fax: (816) 983-8080 Tenth Floor, Two Leadership Square 211 North Robinson Oklahoma City, Oklahoma 73102 (405) 235-9621 Fax: (405) 235-0439 Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable after this registration statement is declared effective and all other conditions to the merger (as described herein) have been satisfied or waived. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i)(Cross-Border Issuer Tender Offer) o Exchange Act Rule 14d-1(d) (Cross-Border Third Party Tender Offer) o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(3) Common Stock, par value $5.00 per share 1,109,593 shares Not applicable The maximum number of shares of Commerce common stock issuable to shareholders of Summit Bancshares Inc. (“Summit”), upon consummation of the merger of Summit with and into Commerce. Pursuant to Rule 457(f)(2) under the Securities Act of 1933, and solely for the purpose of calculating the registration fee, the proposed maximum aggregate offering price represents the book value of the maximum amount of Summit common stock, $20.00 par value per share, estimated to be outstanding immediately prior to, and to be canceled in, the merger described herein and is based on the book value of Summit common stock as of March31, 2013. Calculated by multiplying (a) the proposed maximum aggregate offering price for all securities to be registered by (b) .00013640. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this Proxy Statement/Prospectus is subject to completion or amendment. A Registration Statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the Registration Statement becomes effective. This Proxy Statement/Prospectus shall not constitute an offer to sell or the solicitation of any offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PRELIMINARY – SUBJECT TO COMPLETION – DATED JUNE 21, 2013 PROSPECTUS of Commerce Bancshares, Inc. 1,109,593 Shares of Common Stock $5.00 par Value The Boards of Directors of Commerce Bancshares, Inc. (“Commerce”), CBI-Kansas, Inc. (a wholly-owned subsidiary of Commerce) and Summit Bancshares Inc. (“Summit”) have agreed to the merger of Summit into CBI-Kansas, Inc. (“CBI-Kansas”).The total merger consideration value is estimated to be $40,600,000. If the merger is approved, each Summit shareholder will receive Commerce common stock with a value of $170.49 per share of Summit common stock, assuming all options to purchase shares of Summit common stock are exercised prior to the Effective Time and that all holders of options use cash to pay the exercise price of such options. The per share merger consideration will be equal to $170.49 in shares of Commerce common stock if the Commerce stock price is between $36.59 and $40.59. Thus, if the Commerce stock price is within this range, each shareholder of Summit will receive between approximately 4.20 and 4.66 shares of Commerce common stock per share of Summit common stock.If the Commerce stock price is less than $36.59, each shareholder of Summit will receive approximately 4.66 shares of Commerce common stock per share of Summit common stock (which results in the value of the Commerce stock received being less than $170.49). On the other hand, if the Commerce stock price is greater than $40.59, each shareholder of Summit will receive approximately 4.20 shares of Commerce common stock per share of Summit common stock (which results in the value of the Commerce stock received being more than $170.49). This result is because the parties agreed not to adjust the amount of Commerce common stock received beyond these limits.If holders of options use shares of Summit common stock to pay the exercise price of such options, or, if such holders do not exercise their options, the per share merger consideration will be greater than that disclosed above.See “What Summit Shareholders Will Receive in the Merger” on page iv, “Summary — The Merger Consideration” on page 1, and “The Merger — Conversion of Summit Common Stock” on page 14. Commerce Bank is a direct wholly-owned subsidiary of CBI-Kansas. Summit owns all of the outstanding capital stock of Summit Bank. After the merger, Summit will cease to exist as a separate legal entity and CBI-Kansas will continue as the merger’s surviving corporation. In addition, Summit Bank will be merged with and into Commerce Bank and Commerce Bank will survive. Commerce common stock is traded on The Nasdaq Stock Market under the symbol “CBSH.” PROXY STATEMENT of Summit Bancshares Inc. For a Special Meeting of Shareholders To be Held on , 2013 The merger cannot be completed unless the Summit shareholders approve it by an affirmative vote of the holders of at least a majority of the outstanding shares. Summit’s Board of Directors has scheduled a special meeting for Summit shareholders to vote on the merger as follows: , 2013 4:30 p.m., local time 5314 Yale, 7th Floor Tulsa, Oklahoma This document gives you detailed information about the proposed merger. We encourage you to read this entire document carefully, including the section titled “Risk Factors” beginning on page 10. Please see “Where You Can Find More Information” beginning on page 38 for additional information about Commerce on file with the Securities and Exchange Commission. This Proxy Statement/Prospectus is first being mailed to shareholders on or about , 2013. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the Commerce Common Stock to be issued under this Proxy Statement/Prospectus or determined if the Proxy Statement/Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The shares of Commerce common stock are not savings accounts, deposits or other obligations of any bank or savings association and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. Stock is subject to investment risks, including loss of value. Subject to completion, dated , 2013. DOCUMENTS INCORPORATED BY REFERENCE This Proxy Statement/Prospectus incorporates by reference important business and financial information about Commerce that we are not delivering with this document. The Securities and Exchange Commission (“SEC”) allows us to “incorporate by reference” information into this document, which means that we can disclose important information to you by referring you to another document separately filed with the SEC. See “Where You Can Find More Information” beginning on page 38. You can obtain this information from Commerce without charge upon written or oral request by contacting: Commerce Bancshares, Inc. 1000 Walnut Kansas City, Missouri Attention: Corporate Finance (816) 234-2000 To ensure timely delivery of the documents in advance of the special meeting, you should make your request no later than , 2013. (GRAPHICS) , 2013 Dear Summit Bancshares Inc. Shareholder: You are cordially invited to attend the Special Meeting of the Shareholders of Summit Bancshares Inc. which will be held on the 7th floor of our corporate office building, 5314 Yale, Tulsa, Oklahoma on , 2013, commencing at 4:30 p.m., local time. At this important meeting, holders of common stock of Summit will be asked to adopt an Agreement and Plan of Merger and approve a merger between Summit and CBI-Kansas, Inc., a wholly owned subsidiary of Commerce Bancshares, Inc. Summit presently owns all of the issued and outstanding shares of Summit Bank.As a result of the merger, shares of Summit common stock will be converted into shares of Commerce common stock. The Agreement and Plan of Merger was executed on May 15, 2013 and provides for the merger of Summit into CBI-Kansas, after certain conditions are met, including the approval of Summit shareholders. The merger is also subject to certain required regulatory approvals and will be completed shortly after the necessary regulatory approvals are obtained and other conditions are satisfied or waived. Under Oklahoma law, holders of common stock of Summit have dissenters’ rights of appraisal with respect to the merger. The enclosed Proxy Statement/Prospectus describes the terms of the merger in more detail. You should review the Proxy Statement/Prospectus carefully, including the section titled “Risk Factors” beginning on page 10. Your Board of Directors has carefully reviewed and considered the terms and conditions of the merger and believes that it is fair and in the best interests of Summit and its shareholders and unanimously recommends that shareholders vote “for” the proposal. A majority vote of all outstanding shares of Summit’s common stock is required to approve the merger. To ensure your shares will be represented at the meeting, whether or not you plan to attend, we urge you to promptly sign, date and mail your proxy in the enclosed self-addressed envelope, which requires no postage. You may cancel your proxy by attending the meeting and voting in person. Sincerely, Wade Edmundson President Summit Bancshares Inc. SUMMIT BANCSHARES INC. 5314 Yale, Suite 100 Tulsa, Oklahoma 74135 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of Summit Bancshares Inc.: A Special Meeting of the shareholders of Summit Bancshares Inc., an Oklahoma corporation, will be held on the 7th floor of our corporate office building, 5314 Yale, Tulsa, Oklahoma, on , 2013 commencing at 4:30 p.m., local time for the following purpose: To consider and vote upon a proposal to approve the Agreement and Plan of Merger, dated as of May 15, 2013 among Commerce Bancshares, Inc., CBI-Kansas, Inc. and Summit Bancshares Inc., a copy of which is attached as Appendix A to the accompanying Proxy Statement/Prospectus. Holders of Summit common stock of record at the close of business on, 2013, will be entitled to notice of and to vote at the Special Meeting or any adjournment or postponement thereof. Approval of the Agreement and Plan of Merger, which is a condition to the consummation of the transactions contemplated by the Agreement and Plan of Merger, requires the affirmative vote of the holders of a majority of the outstanding shares of Summit common stock. Pursuant to Section 1091 of the Oklahoma General Corporation Act, Summit’s shareholders are entitled to dissenters’ rights. YOUR BOARD OF DIRECTORS HAS UNANIMOUSLY APPROVED THE AGREEMENT AND PLAN OF MERGER AND THE MERGER. YOUR BOARD BELIEVES THAT THE MERGER IS FAIR AND IN THE BEST INTERESTS OF SUMMIT AND ITS SHAREHOLDERS AND UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER AND THE MERGER. By Order of the Board of Directors Tulsa, Oklahoma , 2013 TABLE OF CONTENTS WHAT SUMMIT SHAREHOLDERS WILL RECEIVE IN THE MERGER iv QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING iv SUMMARY 1 The Companies 1 The Merger 1 The Merger Consideration 1 Reasons for the Merger 2 Recommendation to Shareholders 2 Vote Required 2 Regulatory Approvals 2 Material U.S. Federal Income Tax Consequences 2 Conditions to Completing the Merger 3 Termination of the Agreement and Plan of Merger 3 Stock Certificates and Dividend Withholding 4 Comparative Stock Prices 4 Dissenters’ Rights 4 Comparison of Shareholder Rights 4 Summit’s Financial Advisor 4 Accounting Treatment 5 SELECTED FINANCIAL DATA 6 COMPARATIVE UNAUDITED PER SHARE DATA 7 COMPARATIVE STOCK PRICES 7 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 8 RISK FACTORS 10 Risks Related to the Merger 10 Risks Related to Commerce’s Business 11 THE SPECIAL MEETING 12 General Information 12 Matters to be Considered 12 Record Date; Quorum 12 Votes Required 12 Security Ownership of Management 12 Voting and Revocation of Proxies 12 Solicitation of Proxies 13 THE COMPANIES 13 Commerce 13 Summit 13 THE MERGER 14 General 14 Conversion of Summit Common Stock 14 Stock Options 14 Conversion and Exchange of Shares and Related Matters 15 Fractional Shares 15 Background of Negotiations 15 Reasons for the Merger 17 Summit's Financial Advisor 19 Operations and Management After the Merger 19 Conditions to the Merger 19 Conduct of Business Pending the Merger 20 No Solicitation 20 Waiver and Amendment 20 Termination of the Agreement and Plan of Merger 20 Effective Time 21 Rights of Dissenting Shareholders 21 Regulatory Approvals Required for the Merger 23 i Transactions Between Commerce and Summit 24 MATERIAL FEDERAL INCOME TAX CONSEQUENCES 24 Tax Consequences of the Merger Generally 24 Cash in Lieu of a Fractional Share 25 Backup Withholding 25 Reporting Requirements 26 BENEFICIAL OWNERSHIP OF SECURITIES 27 FINANCIAL INTERESTS OF DIRECTORS AND OFFICERS 28 Officer Agreements 28 Other Executive Agreements 28 Termination of Certain Plans, Contracts and Arrangements 28 Accelerated Vesting of Stock Options 29 Indemnification 29 DIFFERENCES IN RIGHTS OF SHAREHOLDERS 29 General 29 Authorized Capital Stock 30 Dividends and Liquidation Preference 30 Preemptive Rights 30 Number of Directors 30 Classification of Directors and Term 30 Removal of Directors 31 Director Vacancies 31 Special Meetings of Directors 31 Indemnification; Limitation of Liability 31 Shareholder Voting 32 Special Meetings of Shareholders 32 Shareholder Inspection 32 Amendment of Articles of Incorporation 33 Amendment of Bylaws 33 Notice of Shareholder Proposals; Nominations of Directors 33 Shareholders’ Vote for Mergers 34 Dissenters’ Rights 34 Anti-takeover Statutes 34 Control Share Acquisition 35 INFORMATION ABOUT SUMMIT BANCSHARES INC 35 General 35 Bank Products and Services 35 Market Served 35 Competition 36 Employees 36 Legal Proceedings 36 COMMERCE COMMON STOCK AND SUMMIT COMMON STOCK COMPARATIVE PER SHARE PRICES AND DIVIDENDS 37 Commerce 37 Summit 37 LEGAL OPINION 38 EXPERTS 38 Independent Registered Public Accountant Firm for Commerce Bancshares, Inc. 38 SHAREHOLDER PROPOSALS 38 WHERE YOU CAN FIND MORE INFORMATION 38 INCORPORATION BY REFERENCE 39 ii APPENDIX A-Agreement and Plan of Merger dated May 15, 2013 among Commerce Bancshares, Inc., Summit Bancshares Inc. and CBI-Kansas, Inc. A-1 APPENDIX B-Section 1091 of the Oklahoma General Corporation Act B-1 iii WHAT SUMMIT SHAREHOLDERS WILL RECEIVE IN THE MERGER The number of shares of Commerce common stock into which one share of Summit common stock will be converted in the merger is referred to in this document as the “merger consideration.” The total merger consideration value is estimated to be $40,600,000.There are currently 224,788 shares of Summit common stock issued and outstanding, and options to purchase 13,347 shares of Summit common stock.Outstanding shares of Summit common stock will be converted into merger consideration calculated as $40,600,000 divided by the number of shares of Summit common stock issued and outstanding as of the Effective Time.If all options to purchase shares of Summit common stock are exercised prior to the Effective Time and all holders of options use cash to pay the exercise price of such options, and if the Commerce stock price (as determined under the Agreement and Plan of Merger) is between $36.59 and $40.59, the consideration per share of Summit common stock, consisting of shares of Commerce common stock, will equal $170.49.Thus, if the Commerce stock price is within this range, each shareholder of Summit will receive between approximately 4.20 and 4.66 shares of Commerce common stock per share of Summit common stock. If the Commerce stock price is less than $36.59, the Commerce stock price will nevertheless be deemed to be $36.59, which results in the merger consideration being less than $170.49 per share of Summit common stock. If the Commerce stock price is greater than $40.59, the Commerce stock price will nevertheless be deemed to be $40.59, which results in the merger consideration being more than $170.49 per share of Summit common stock.If the Commerce stock price (calculated as of the proposed closing date pursuant to the terms of the Agreement and Plan of Merger) is greater than $48.59 or is less than $28.59, either Commerce or Summit may terminate the Agreement and Plan of Merger.The last reported sales price on , 2013 for Commerce shares as reported by The Nasdaq Stock Market was $. You should obtain current market prices for the Commerce common stock. See “Risk Factors” beginning at page 10.Please refer to the table below for an illustration of how the per share merger consideration will be determined under the various possible Commerce stock price scenarios. Each scenario assumes that all options to purchase shares of Summit common stock are exercised prior to the Effective Time and that all holders of options use cash to pay the exercise price of such options.If holders of options use shares of Summit common stock to pay the exercise price thereof, or if such holders do not exercise their options, the per share merger consideration will be greater than that disclosed above.See “Summary — The Merger Consideration” on page1 and “The Merger — Conversion of Summit Common Stock” on page 14. Possible Per Share Merger Consideration Scenarios* Commerce stock price Per Share Merger Consideration ($) Exchange Ratio (Shares of Commerce common stock per share of Summit common stock) Less than $36.59 Less than $170.49 $36.59 - $40.59 4.20 – 4.66 Greater than $40.59 Greater than $170.49 *All data in this table assumes that all options to acquire Summit common stock are exercised prior to the Effective Time, with cash used to pay the exercise price. QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING Q: What is the purpose of this document? A: This document serves as both a proxy statement of Summit and a prospectus of Commerce. As a proxy statement, this document is being provided to you by Summit because the Summit Board of Directors is soliciting your proxy for use at the special meeting of shareholders called to vote on the proposed merger of Summit with and into CBI-Kansas, a subsidiary of Commerce.We have entered into an Agreement and Plan of Merger with Commerce and CBI-Kansas.A copy of the Agreement and Plan of Merger is attached to this Proxy Statement/Prospectus as Appendix A.In order to complete the merger, our shareholders must vote to adopt the Agreement and Plan of Merger.The Summit Board of Directors is providing this Proxy Statement/Prospectus to give you information for use in determining how to vote on the proposal submitted to the shareholders at the special meeting of our shareholders.You should read this Proxy Statement/Prospectus and the appendices carefully.The enclosed proxy card allows you, as our shareholder, to vote your shares without attending the special meeting. iv As a prospectus, this document is being provided to you by Commerce because Commerce is offering shares of its common stock in exchange for your shares of Summit common stock in connection with the merger. Q: When and where will the special meeting be held? A. The special meeting will be held on , 2013 at 4:30 p.m., local time, at 5314 Yale, 7th Floor, Tulsa, Oklahoma. Q: What matters will be voted on at the special meeting? A: You will vote on a proposal to adopt the Agreement and Plan of Merger. Q:
